Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-13 are considered allowable over the prior art, as the prior art does not explicitly teach a mobility aid system for overcoming a level difference as a flight of stairs that extends between a landing (A) and a floor (Z) that is raised with respect to the landing by a vertical drop (H) assessed on a vertical axis (Y), the flight of stairs comprising a plurality of steps (S) each defining a treading surface (C) arranged horizontally and spaced vertically with respect to the preceding one by a drop (h), the system comprising a plurality of lifting devices each comprising a frame, a lifting platform being attached to the frame pivotally with respect to a horizontal direction (X) perpendicular to the vertical axis (Y), said platform being movable between a resting position arranged in a substantially vertical arrangement according to said axis (Y) to a working position arranged in substantially horizontal arrangement according to the direction (X), in said working position said platform also being movable along said frame according to said vertical axis (Y), 
said system comprising a lifting device arranged on the landing (A) of the flight of stairs and one lifting device for each step (S); the aid system further comprises an elevator base that can be translated along said vertical axis (Y) between the landing (A) and the raised floor (Z), wherein the elevator base is defined by one or more of the lifting platforms actuated in combination in translation along the respective frames.


and platform overturning means to bring the platform from the resting position to the working position, said group comprising means for managing said driving and overturning means of said two or more lifting devices to move said platforms of said two or more lifting devices in a coordinate manner in order to arrange said platforms at different levels with respect to said vertical axis (Y) to define a flight of stairs, wherein each frame defines at least a lower face perpendicular to said vertical axis (Y) and
two main faces of which a front face and the other rear face, that are mutually opposite and parallel
and arranged along the axis (Y) the attachment between said platform and said frame being
performed on such lower face or on the rear face, wherein said platform in said resting position is
leant against said front face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837